Citation Nr: 9932510	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an assignment of a higher disability 
evaluation for multiple herniated discs, thoracic spine, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
multiple herniated discs, thoracic spine and assigned a 20 
percent disability evaluation, effective May 26, 1993.  A 
notice of disagreement was received in February 1994, a 
statement of the case was issued in March 1994, and a 
substantive appeal was received in June 1994.  

The case was remanded by the Board in October 1997 for 
further development.  By rating decision in September 1998, 
the RO increased the evaluation to 40 percent for multiple 
herniated discs, thoracic spine, effective February 5, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From May 26, 1993, to February 5, 1998, the veteran's 
service-connected multiple herniated discs, thoracic spine, 
were manifested by complaints of intermittent pain, 
tenderness on clinical examination, limitation of motion, and 
muscle spasm, but with no loss of strength and essentially 
normal neurological findings resulting in a disability 
picture of moderate intervertebral disc syndrome with 
recurring attacks.

3.  From February 5, 1998, the veteran's multiple herniated 
discs, thoracic spine have been manifested by pain and 
tenderness, limitation of motion with pain, mild muscle spasm 
with neurological findings resulting in a disability picture 
of no more than severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for multiple herniated discs, thoracic spine, from 
May 26, 1993 to February 5, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5293 (1999).

2.  From February 5, 1998, the criteria for entitlement to an 
evaluation in excess of 40 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection and subsequent increase for multiple herniated 
discs, and, as such, his claim for assignment of a higher 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (U.S. Vet. App. Jan. 20, 1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether a 
higher evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).

I.  Prior to February 5, 1998

The veteran contends that the evaluations assigned since 
December 1993 for multiple herniated discs thoracic spine do 
not reflect the severity of his symptomatology.

In October 1993, the veteran was afforded a VA examination 
which noted MRI dated 1991 showing herniated discs in 
multiple areas in thoracic spine and reports of pain.  The 
thoracic and lumbosacral spine were with full range of 
motion.  Palpable tenderness was noted in the right 
parathoracic musculature at T4 and just inferior to the right 
scapula.  There was also palpable tenderness in the right 
parathoracic musculature at T10.  There was palpable spasm in 
the right perithoracic musculature when the veteran moved 
from flexion to a vertical standing position.  Straight leg 
raising was to 90 degrees bilaterally.

A medical statement dated April 1994 from a physician at the 
U.S. Coast Guard Training Center in Cape May, N.J., indicated 
that the veteran had four or five herniations in the thoracic 
spine and a right paracentral disc herniation at T2-T3 
impinging on the spinal cord.  The physician noted that the 
veteran had chronic pain, but neurologic examination was 
normal although he had pain on flexion and extension with 
extremely limited tolerance for lifting and activity.  The 
assessment at that point was chronic pain syndrome secondary 
to multiple thoracic disc herniations.

A June 1994 VA examination showed lateral bending to 15 
degrees both left and right, palpation revealed tenderness 
over the thoracic level including the paravertebral muscles 
from T1 level to L1.  There was no tenderness over the 
spinous processes of the thoracic spine.  Muscle strength on 
manual testing was unremarkable with no visual atrophy.  MRI 
from 1992 was reviewed revealing multiple levels of disc 
aberrations.

VA outpatient treatment records dated September 1993 to May 
1994 show the veteran having chronic pain syndrome secondary 
to multiple thoracic disc herniations.  It was suggested that 
the veteran might benefit from a chronic pain rehabilitation 
program.  

In a February 1997 VA examination, the veteran reported his 
thoracic pain as intermittent, but felt that it was still on 
a basis which was a little stronger than it had been, 
occurring a few times a week lasting for several days.  
Thoracic motion left lateral bending was to 23 degrees which 
was painful.  Rotation bilaterally was to 20 degrees and this 
caused no pain to the right but painfully restricted to 15 
degrees to the left.  From the military to the slouch 
position revealed 10 degrees of thoracic flexion/extension.  
Axial compression increased his thoracic symptoms, palpation 
revealed tenderness from the thoracic spine from T3 to T10 in 
the adjacent paradorsal muscles.  The examiner noted 
excellent strength on manual testing, he could straight leg 
raise to 90 degrees seated without any sciatic component.  
The patella and Achilles reflex was symmetrically reactive at 
+2 with no evidence of clonus nor Babinski.  

The RO has rated the veteran's multiple herniated discs, 
thoracic spine under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
as intervertebral disc syndrome (IDS), with a 20 percent 
evaluation having been assigned from May 26, 1993, the day 
following his release from active duty.  Under Diagnostic 
Code 5293, a 20 percent disability rating will be awarded if 
the manifestations of IDS are moderate; recurring attacks.  A 
40 percent is warranted for severe, recurring attacks with 
intermittent relief, and a 60 percent evaluation, the maximum 
schedular evaluation provided for IDS, where the syndrome is 
a pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

The Board notes here that application of Diagnostic Code 5291 
for limitation of motion of the dorsal spine would be of no 
benefit to the veteran since the highest rating available 
under this Code is 10 percent.  Diagnostic Code 5299 does 
provide for a 30 percent rating, but there is no showing of 
ankylosis of the dorsal spine to warrant application of that 
Code.  The Board thus agrees with the RO that Code 5293 for 
intervertebral disc syndrome is appropriate for this case. 

After reviewing the medical evidence of record, the Board 
concludes that a 20 percent evaluation for the veteran's 
multiple herniated discs, thoracic spine was appropriate in 
1993 and for several years thereafter.  Post-service VA 
medical records, discussed above, show pain and moderate 
limitation of motion along with some evidence of muscle 
spasm.  However, neurological finding appear to have been 
essentially normal.  The veteran described his thoracic pain 
as intermittent at the time of a VA examination in February 
1997.  Based on the overall findings, the Board believes that 
the veteran's disability picture would be best described as 
moderate with recurring attacks.  In making this 
determination, the Board does not doubt that the veteran 
suffered thoracic spine impairment, but only that it was not 
of such severity during the initial years of his rating to 
more nearly approximate severe IDS.  Moreover, the medical 
evidence of record does not document incoordination, excess 
fatigability, weakened movement, etc., resulting in any 
additional functional loss so as to warrant an evaluation in 
excess of 20 percent with application of 38 C.F.R. §§ 4.40, 
4.45, 4.59.

In sum, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent for 
multiple herniated discs, thoracic spine for the period May 
26, 1993, to February 5, 1998.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5293.


II.  From February 5, 1998

Pursuant to the Board's remand, the veteran underwent 
additional VA examination on February 5, 1998.  The veteran 
complained of pain on a constant, daily basis, both day and 
night.  Examination of the thoracic spine showed mild 
scoliosis and military dressage position to 10 degrees, left 
and right dorsal spine bending to 30 degrees, rotation to the 
right to 20 degrees without pain and to the left to 15 
degrees with pain in the dorsal area.  The examiner noted 
that all motions were painful except right as per the 
veteran.  Palpation at the thoracic level revealed tenderness 
in the paradorsal muscles, especially the right, with 
tenderness over the spinous processes and mild spasm in the 
right paradorsal muscles without atrophy.  The examiner noted 
that the veteran's symptomatology had increased both 
subjectively and objectively compared to his examination of 
the veteran in February 1997.

The veteran also underwent VA neurological examination in 
February 1998.  The veteran complained of daily pain 
radiating down his right leg.  The examiner noted the 
veteran's most recent MRI done in January 1995 revealed a 
small right paracentral spur, less prominent than before at 
T2-T3.  At T3-T4 there was a small central herniation which 
was not impinging on the cord, at T4-T5 there was a tiny 
bulge probably at T6-T7, a small paracentral herniation less 
pronounced than before at T7-T8, and a small left paracentral 
herniation which was mildly indenting the cord.  At T8-T9 a 
possible small central herniation which was unchanged and at 
T11-T12 a small central spur.  The veteran was able to walk 
on toes and heels and rise from a squat without difficulty 
and was able to tandem walk.  Romberg testing was negative 
with eyes open and eyes closed.  Truncal flexion was 
approximately 60 degrees limited by pain and lateral flexion 
and extension were approximately 30 degrees as was rotation.  
He had tenderness over the right supraspinatus and over the 
medial scapular border on the right.  He had a right Adson 
sign and there was no muscle atrophy.  Muscle strength was 
normal as was bulk and tone.  The examiner noted that the 
veteran had a very well developed upper body musculature and 
had varicosities over the left lower extremity.  Lower 
extremity motor strength was full and sensory to primary 
modalities was intact.  Plantar responses were flexion 
bilaterally and the DTR's were 2+ throughout.  The examiner 
noted that the pain and tenderness to muscle palpation 
implies involvement of the muscles and nerves in addition to 
the intervertebral joint structure.  There was no 
incoordination noted or atrophy.  There was no bladder or 
bowel dysfunction.  The examiner indicated that with the 
veteran's pathology he should not be flexing at the waist or 
performing movements of that type which would put a stress on 
his spine.

An EMG in February 1998 revealed deep tendon reflexes equal 
with sensory motor polyneuropathy and no evidence of acute 
motor root compression on tested muscles.  An MRI was also 
accomplished in February 1998.  In May 1998, a VA examiner 
reviewed the results of the February 1998 VA examinations and 
MRI and EMG studies.  The examiner commented that the EMG in 
February 1998 showed no radiculopathy, but rather a sensory 
motor polyneuropathy as well as discogenic cervical 
spondylosis and lumbar spondylosis.  

By rating decision in September 1998, the RO increased the 
veteran's disability rating from 20 percent to 40 percent, 
effective February 5, 1998 (the date of the VA examination).  
As mentioned above a 40 percent evaluation under Diagnostic 
Code 5293 is warranted for severe, recurring attacks of IDS 
with intermittent relief, and a 60 percent evaluation, the 
maximum schedular evaluation provided for IDS, requires a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Applying the above criteria to the facts of the case, the 
Board finds that the increase to 40 percent for the veteran's 
disability was proper.  The VA examinations and special 
testing accomplished in February 1998 clearly show an 
increase in disability.  Significantly, one VA examiner 
commented that there was an increase in both subjective and 
objective findings since prior examination.  However, the 
Board is unable to find that the criteria for a rating in 
excess of 40 percent have been met.  The clinical evidence 
simply does not show that the veteran suffers from pronounced 
IDS with little intermittent relief.  The February 1998 EMG 
found sensory motor polyneuropathy, but with no evidence of 
acute motor root compression.  The 1998 examinations found 
tenderness to palpation, mild muscle spasm, no numbness, 
lower extremity motor strength was full, no incoordination, 
sensory to primary modalities were intact, plantar responses 
were flexion bilaterally, DTR's were 2+ throughout, and there 
was no atrophy, bladder or bowel dysfunction.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
the Board has also considered whether an increased evaluation 
is warranted on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca, 8 Vet. App. at 
204-206.  In cases involving Diagnostic Code 5293, the VA 
General Counsel held in a recent opinion that IDS involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this Code.  
When a veteran has received less than the maximum evaluation 
under Diagnostic Code 5293 based on symptomatology which 
includes limitation of range of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.  See VAOPGCPREC 36-97, 63 Fed.Reg. 31,262 (1998).

Considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, an 
increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  In this case, it appears from a September 1998 
supplemental statement of the case that the RO duly 
considered functional loss due to the veteran's complaints of 
pain as well as weakened movement, and fatigability in 
arriving at the 40 percent evaluation.  While the veteran's 
symptomatology has clearly increased in severity, the Board 
does not believe that the evidence shows additional 
functional loss so as to approximate the neurological 
disability picture outlined in the criteria for a 60 percent 
rating under Code 5293.  


Conclusion

In the present case, the Board notes that there has been no 
showing that the veteran's service-connected disability has 
caused marked interference with employment (beyond that 
contemplated by the rating schedule) or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not refer this matter to the RO for 
consideration.  See Bagwell, 9 Vet. App. at 338-339; 
Shipwash, 8 Vet. App. at 227.

Finally, in reviewing this appeal the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


